Citation Nr: 1145464	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to September 1997. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Board remanded the matter to the RO for additional evidentiary development.  As the Board noted at that time, the Veteran initially requested hearings with the RO's decision review officer (DRO) and before the Board, but subsequently withdrew each request.  He has not submitted a new request for a hearing.  See 38 C.F.R. § 20.704.  

The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The weight of the evidence is at least in a state of relative equipoise in showing that an acquired psychiatric disorder, presently manifested by bipolar disorder II, mixed, at least as likely as not manifested during the Veteran's active duty service and has been continuous since separation from service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, presently manifested by bipolar disorder II, mixed, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence in determining the probative weight of that evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another if supported by an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted, for the reasons discussed below.  

The Veteran's service treatment records (STRs) show several pertinent entries, including a June 1993 Health Risk Appraisal Profile, noting that the Veteran had repeated or prolonged depression "sometimes."  It also lists the Veteran's most significant risk factors as increased stress and decreased aerobic exercise.  He was self-referred for stress management.

Then at his July 1997 separation examination, the Veteran endorsed a history of frequent trouble sleeping.  The Board notes that the Veteran appears to have initially marked "yes" to having a history of depression or excessive worry, but marked this out and checked "no."  In an attached statement, the Veteran wrote that his frequent trouble sleeping had been ongoing for four and one-half years, but had not been evaluated or treated.  A note in different handwriting then indicates "x 6 months."  

Clinical psychiatric evaluation at separation was normal but the summary of defects lists insomnia by history.  

Shortly after his separation from service in September 1997, the Veteran filed an original claim of service connection.  Although he did not expressly raise a claim of service connection for a psychiatric disorder, he underwent a VA examination in November 1997.  When questioned about his anxiety attacks, the Veteran informed the VA examiner that these occurred mostly at work, and he believed that they were panic attacks.  An anxiety disorder was diagnosed.  

The record does not then include evidence confirming ongoing symptomatology.  However, the absence of evidence alone should not be treated as substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011)

Other pertinent evidence includes a July 2007 VA treatment record reflects complaints of depression and panic attacks, chronic, for ten years.  

The Veteran then continued to undergo intermittent follow-up at VA.  The most recent assessment, as shown by a February 2010 VA psychiatry record, reflects a diagnosis of bipolar disorder II, mixed.  

The Board finds that this evidence establishes that it is at least as likely as not that a psychiatric disorder, presently manifested by bipolar disorder II, mixed, had it onset during his active service.  

In making this determination, the Board recognizes that several VA records, including an August 2007 mental health evaluation and a June 2011 VA examination, call into question the credibility of the Veteran's statements regarding his history.  The Board finds that the Veteran's own statements do, in fact, tend to indicate an exaggeration of his symptomatology and misrepresentation of his in-service history.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  These inaccuracies, however, do not controvert the contemporaneous evidence documenting complaints during service and a diagnosis within two months of service separation.  Rather, such evidence tends to concern the severity and degree of the disability, which is a matter that must be addressed when assigning an initial disability rating for the disability.  See, e.g., Ferenc v. Nicholson, 20 Vet. App. 58, 62 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection.").

Finally, the Board acknowledges the opinion of a June 2011 VA examiner, who concluded that the Veteran's bipolar disorder was less likely as not caused by or a result of his military service.  This opinion has limited probative value, however, as the VA examiner relied on inaccurate and incomplete factual basis.  Most significantly, the VA examiner concluded that the Veteran's symptoms "appear" to have "started being observed around 2001 to 2007." It is not clear that the VA examiner was aware of the November 1997 VA examination showing a diagnosis of anxiety disorder.  Moreover, the VA examiner's reasoning is contradictory in that he also opined that the Veteran's service did not exacerbate or aggravate the natural progression of the mental condition.  

In conclusion, the Board finds that the evidence is at least in a state of relative equipoise in showing that an acquired psychiatric disorder, presently manifested by bipolar disorder II, mixed, was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.    Accordingly, by extending the Veteran the benefit of the doubt, service connection is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, presently manifested by bipolar disorder II, mixed, is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


